EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Tom Briscoe (Reg. No. 56,302) on March 26, 2012.

The application has been amended as follows: 

Claims 1,6, 9, 14, 17 and 19 are amended as follows.
1.  An apparatus comprising:
a data transmitter that sends at least one of image data and sound data from an information processing device to an external device that outputs at least one of an image and sound; 
a signal transmitter configured to send a wireless control signal for activating or inactivating the external device; 
an attendee detector that is configured to process image data from a camera and sound data collected by a sound input unit configured to detect sounds made by one or more attendees entering a room in which the apparatus and the external device are disposed from within ambient sounds around the apparatus; and
a device state detector that determines whether the external device is active,

a scheduling unit that obtains schedule information including an attendee ID used in [[an event]]a meeting in which the information processing device is used; and
a meeting status unit for determining whether a terminal device used by a user identified by the attendee ID is connected to the apparatus and determining a status indicating the progress of the scheduled meeting, 
wherein the signal transmitter sends the wireless control signal in response to the attendee detector determining that the one or more attendees are entering the room and that the terminal device used by the user identified by the attendee ID is currently connected to the apparatus.

 wherein 

[[a]] the meeting status unit [[that]] determines whether the time information satisfies a predetermined setting condition indicating that the [[event]] meeting status is the start of the event, and
wherein the signal transmitter sends the wireless control signal in response to the attendee detector determining that the one or more attendees are entering the room and the meeting status unit determining that the time information satisfies the predetermined setting condition indicating that the meeting status is the start of the meeting. 

9.	 A method comprising:
detecting, using an meeting management device, one or more attendees entering a room based on detecting sounds made by attendees entering a room in which the meeting management device and an external device are disposed from within ambient sounds around the meeting management device, wherein the room contains the meeting management device and the external device configured to output at least one of an image and sound;
determining whether the external device is active in response to detecting the one or more attendees entering the room;
obtaining schedule information including an attendee ID used in a meeting in which the meeting management device is used and determining the a status indicating the progress of the scheduled meeting; 
determining [[that]] whether the one or more attendees are entering the room and that the terminal device used by the user identified by the attendee ID is currently connected to the apparatus;
sending a wireless control signal for activating the external device in response to determining that the external device is not active and that the one or more attendees are entering the room and that the terminal device used by the user identified by the attendee ID is currently connected to the apparatus; and
sending at least one of image data and sound data from the meeting management device to the external device that outputs the at least one of the image and the sound.

14. The method of claim 9, further comprising:


sending the wireless control signal in response to detecting the one or more attendees entering the room and determining that the status of the scheduled meeting indicates the start of the meeting

17.	A computer program product comprising a non-transitory computer readable storage medium that stores code executable by a processor, the executable code comprising code to:
detect one or more attendees entering a room based on detecting sounds made by attendees entering a room, in which the meeting management device and an external device configured to output at least one of an image and a sound are disposed, from within ambient sounds around a meeting management device;
obtain schedule information including an attended ID and a status indicating progress of a meeting in which the meeting management device is used; and
determine whether  the one or more attendees are entering the room and that a terminal device used by the user identified by the attendee ID is currently connected to the the meeting management device and in response sending a wireless control signal for activating the external device in response to further determining that the external device is not active; and
sending at least one of image data and sound data from the meeting management device to the external device that outputs the at least one of the image and the sound.

19.	The computer program product of claim 17, wherein 

a status of the meeting indicates the the start of the meeting [[event]]. 


3. 	claims 7, 13, 15 and 20 are canceled.

REASON FOR ALLOWANCE

1.	The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method, an apparatus, and a computer program product stored on a non-transitory computer-readable storage medium for video conference.

2.	Prior art was found and applied in the previous actions. However, in consideration of applicant’s newly amended claims and arguments filed on 3/17/2021,  there is not strong motivation or reasoning to combine references to arrive at the claimed invention. Claims1-6,8-12,14, 16-19 are allowed.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on (571)272-7455455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATE H LUO/Primary Examiner, Art Unit 2488